Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) dated February 12, 2008 (the
“Effective Date”) is made by and between eDiets.com, Inc., a Delaware
corporation (the “Company”), and Stephen Rattner (“Executive”).

The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;

Executive desires to accept such employment and enter into such an agreement;

In consideration of the promises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company for a period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Term”) on the terms and subject to the conditions set forth in this Agreement;
provided, however, that commencing with the third anniversary of the Effective
Date and on each annual anniversary thereafter (each an “Extension Date”), the
Term automatically shall be extended for an additional one-year period, unless
the Company or Executive provides the other party hereto 90 days prior written
notice before the next Extension Date that the Term shall not be so extended.

2. Position.

a. During the Term, Executive shall serve as the Company’s CEO and President. In
such position, Executive shall have such duties and authority as shall be
determined from time to time by the Board of Directors of the Company (the
“Board”).

b. During the Term, Executive will devote Executive’s full business time and
best efforts to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the Board;
provided that nothing herein shall preclude Executive, subject to the prior
approval of the Board, from accepting appointment to or continue to serve on any
board of directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 8.

3. Base Salary. Beginning on January 1, 2008, the Company shall pay Executive a
base salary at the annual rate of Three Hundred Twenty Five Thousand Dollars
($325,000), payable in regular installments in accordance with the Company’s
usual payment practices. Executive shall be entitled to such increases in
Executive’s base salary, if any, as may be determined from time to time in the
sole discretion of the Board. Executive’s annual base salary, as in effect from
time to time, is hereinafter referred to as the “Base Salary.”

4. Annual Bonus and Incentive Compensation. With respect to each full fiscal
year during the Term, Executive shall be eligible to earn an annual bonus award
(“Annual Bonus”) of up to the maximum of Two Hundred Thousand Dollars ($200,000)
(the “Target”) based upon the achievement of performance goals established by
the Board. The Annual Bonus, if any, shall be paid to Executive within two and
one-half (2.5) months after the end of the applicable fiscal year.



--------------------------------------------------------------------------------

5. Equity Compensation. Executive has been granted stock options (“Options”) as
more fully set forth in various option agreements between the parties. Executive
has been granted 225,000 shares of Restricted Stock, (“the Grant”) as set forth
in an Amended Restricted Stock Agreement between the parties executed on
February 12, 2008. As of the Effective Date, the Grant is unvested and not
eligible for vesting (“Unearned Shares”). The Unearned Shares shall become
eligible for vesting upon the fulfillment of certain performance goals set by
the Board (“Earned Shares”). So long as Executive’s employment has not been
terminated for Cause and so long as Executive has not committed a material
breach of this Employment Agreement, and subject to the terms of Section 8
below, Earned Shares will vest and become unrestricted (“Unrestricted
Shares”)only upon the earliest occurrence of any one of the following events:
(i) February 7, 2011; or (ii) upon Executive’s termination without Cause
pursuant to Sections 8(e)(iii) and (iv) below, or resignation for Good Reason
pursuant to Section 8(e)(iv) below.

6. Employee Benefits.

a. During the Term, Executive shall be entitled to participate in the Company’s
employee benefit plans (other than annual bonus and incentive plans) as in
effect from time to time (collectively “Employee Benefits”), on the same basis
as those benefits are generally made available to other senior executives of the
Company.

7. Business Expenses. During the Term, reasonable business expenses incurred by
Executive in the performance of Executive’s duties hereunder shall be reimbursed
by the Company in accordance with Company policies.

8. Termination. The Term and Executive’s employment hereunder may be terminated
by either party at any time and for any reason; provided that Executive shall
give the Company at least 90 days advance written notice of any resignation of
Executive’s employment. Notwithstanding any other provision of this Agreement,
the provisions of this Section 8 shall exclusively govern Executive’s rights
upon termination of employment with the Company and its affiliates.

a. Termination of Executive’s Employment by the Company for Cause or Resignation
by Executive without Good Reason. In the event of a termination of Executive’s
employment by the Company for Cause or resignation by the Executive without Good
Reason, Executive shall be entitled to receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned for the prior year, but unpaid, as of the date of
termination for the immediately preceding fiscal year, paid in accordance with
Section 4 (except to the extent payment is otherwise deferred pursuant to any
applicable deferred compensation arrangement with the Company);

 

2



--------------------------------------------------------------------------------

(C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation for any un-reimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company.

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 8(a) and Section 5(b)(ii) above, Executive shall have no further rights
to any compensation or any other benefits under this Agreement.

b. Disability.

(i) The Term and Executive’s employment hereunder may be terminated by the
Company if Executive becomes physically or mentally incapacitated and is
therefore unable for a period of three (3) consecutive months or for an
aggregate of six (6) months in any twenty-four (24) consecutive month period to
perform Executive’s duties (such incapacity is hereinafter referred to as
“Disability”). Any question as to the existence of the Disability of Executive
as to which Executive and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to Executive
and the Company. If Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and Executive
shall be final and conclusive for all purposes of the Agreement.

(ii) Upon termination of Executive’s employment hereunder for Disability,
Executive shall be entitled to receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned for the prior year, but unpaid, as of the date of
termination for the immediately preceding fiscal year, paid in accordance with
Section 4 (except to the extent payment is otherwise deferred pursuant to any
applicable deferred compensation arrangement with the Company);

(C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation for any un-reimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment;

 

3



--------------------------------------------------------------------------------

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company;

(E) a pro rata portion of any Annual Bonus, if any, that Executive would have
been entitled to receive pursuant to Section 4 hereof in such year based upon
the percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable to Executive pursuant to Section 4 had Executive’s
employment not terminated; and

(F) the right to exercise the vested portion of any Options for a period of
twelve (12) months immediately following the date of the Executive’s termination
of employment due to Disability.

Following Executive’s termination of employment due to Disability, except as set
forth in this Section 8(b), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

c. Death.

(i) The Term and Executive’s employment hereunder shall terminate upon
Executive’s death.

(ii) Upon termination of Executive’s employment hereunder for death, Executive’s
estate shall be entitled to receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned for the prior year, but unpaid, as of the date of
termination for the immediately preceding fiscal year, paid in accordance with
Section 4 (except to the extent payment is otherwise deferred pursuant to any
applicable deferred compensation arrangement with the Company);

(C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation for any un-reimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment;

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company;

 

4



--------------------------------------------------------------------------------

(E) the proceeds payable under a life insurance policy on the life of the
Executive with a death benefit payable to Executive’s beneficiaries equal to One
Million Dollars ($1,000,000), provided that such policy can be obtained at
standard premium rates. To the extent that proceeds payable under such life
insurance policy exceed One Million Dollars ($1,000,000), the Company shall be
entitled to retain such excess proceeds without liability to Executive’s
beneficiaries or any other person or entity; and

(F) the right to exercise the vested portion of any Options for a period of
twelve (12) months immediately following the date of the Executive’s Death.

Following Executive’s termination of employment due to death, except as set
forth in this Section 8(c), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

d. By the Company for Failure to Achieve or Progress Towards the 2008 Revenue
Goal.

(i) The Term and Executive’s employment hereunder may be terminated by the
Company for failure of the Company to generate Fifty Million Dollars
($50,000,000) in gross revenue in 2008 (the “2008 Revenue Goal”) or, as measured
on a quarterly basis in 2008, achieve results or otherwise reasonably document
the creation of business opportunities which demonstrate reasonable progress
towards the achievement of the 2008 Revenue Goal.

(ii) If the Term and Executive’s employment hereunder is terminated by the
Company pursuant to Section 8(d)(i) above, Executive shall be entitled to
receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned for the prior year, but unpaid, as of the date of
termination for the immediately preceding fiscal year, paid in accordance with
Section 4 (except to the extent payment is otherwise deferred pursuant to any
applicable deferred compensation arrangement with the Company);

(C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation for any un-reimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment;

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company;

 

5



--------------------------------------------------------------------------------

(E) immediate vesting of 83,334 Options that pursuant to the terms thereof
following Executive’s termination.

e. By the Company Without Cause, by Executive for Good Reason, or Following a
Change of Control.

(i) The Term and Executive’s employment hereunder may be terminated by the
Company without Cause or by the Executive for Good Reason.

(ii) For purposes of this Agreement,

(A) “Cause” shall mean (1) Executive’s continued failure substantially to
perform Executive’s duties hereunder (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 10 days following
written notice by the Company to Executive of such failure, (2) dishonesty in
the performance of Executive’s duties hereunder, (3) Executive’s conviction of,
or plea of nolo contendere to a crime constituting (x) a felony under the laws
of the United States or any state thereof or (y) a misdemeanor involving moral
turpitude, (4) Executive’s willful malfeasance or willful misconduct in
connection with Executive’s duties hereunder or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates or (5) Executive’s breach of
the provisions of Sections 9 or 10 of this Agreement.

(B) “Good Reason” shall mean (1) a material diminution of the Executive’s Base
Salary, (2) any material breach by the Company of any material agreement between
the Executive and the Company concerning the terms and conditions of Executive’s
employment with the Company, or (3) a material diminution in the Executive’s
position or authority, duty, or responsibilities other than an isolated,
insubstantial and inadvertent action that is not taken in bad faith and is
remedied by the Company within 30 days after the receipt of written notice
thereof from Executive (provided, however, that the appointment of an executive
Chairman of the Board to whom Executive would report, any other change in
Executive’s title or reporting relationships, or an adjustment in the nature of
Executive’s duties and responsibilities that does not remove from him the
authority to manage a significant portion of the products and services offered
by the Company immediately prior to such change or adjustment, shall not
constitute “Good Reason”), or (4) any relocation of the location at which
Executive is required to provide his services to a location that is more than
100 miles from its location as of the date hereof; provided that either of the
events described in clauses (1), (2), (3) or (4) of this Section 8(c)(ii)(B)
shall constitute Good Reason only if the Company fails to cure such event within
30 days after receipt from Executive of written notice of the event which
constitutes Good Reason; provided, further, that “Good Reason” shall cease to
exist for an event on the 60th day following its occurrence, unless Executive
has given the Company written notice thereof prior to such date.

(C) “Change of Control” shall mean (i) the sale or disposition, in one or a
series of related transactions, of all, or substantially all, of the assets of
the Company to any “person” or “group” (as such terms are defined in Sections
13(d)(3) or

 

6



--------------------------------------------------------------------------------

14(d)(2) of the Exchange Act) other than Prides Capital Partners, LLC and its
affiliates; or (ii) any person or group, other than Prides Capital Partners, LLC
and its affiliates, is or becomes the “beneficial owner” as that term is defined
in Rule 13d-3 under the Exchange Act (except that a person shall be deemed to
have “beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Company (or an entity that controls the Company),
including by way of merger, consolidation, tender or exchange offer or
otherwise.

(iii) If Executive’s employment is terminated by the Company without Cause not
within twelve (12) months following a Change of Control (other than by reason of
death or Disability) or if Executive resigns for Good Reason within three
(3) months following a Change of Control, Executive shall be entitled to
receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned for the prior year, but unpaid, as of the date of
termination for the immediately preceding fiscal year, paid in accordance with
Section 4 (except to the extent payment is otherwise deferred pursuant to any
applicable deferred compensation arrangement with the Company);

(C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation for any un-reimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment;

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company;

(E) subject to Executive’s (i) execution within 45 days after that date of such
termination of an effective release of all claims (in a form acceptable to the
Company) in favor of the Company and its respective affiliates, and
(ii) continued compliance with the restrictive covenants set forth in Sections 9
and 10 below, continued payment of the Base Salary in accordance with the
Company’s normal payroll practices, as in effect on the date of termination of
Executive’s employment, until twelve (12) months after the date of such
termination; provided that the aggregate amount described in this clause
(B) shall be reduced by the present value of any other cash severance or
termination benefits payable to Executive under any other plans, programs or
arrangements of the Company or its affiliates;

(F) participation for a period of twelve (12) months following termination of
employment at the Company’s expense for Executive and his then-eligible
dependents in the Company’s group health plans pursuant to the Consolidated
Budget Omnibus Reconciliation Act of 1985, as amended (“COBRA”); and

 



--------------------------------------------------------------------------------

(G) immediate vesting of unvested Options which, but for the termination of
Executive’s employment, would have vested according to their established vesting
schedule in the year in which Executive’s termination occurs.

(iv) If Executive’s employment is terminated by the Company without cause within
twelve (12) months following a Change of Control or by Executive for Good Reason
not within three (3) months following a Change of Control, Executive shall be
entitled to receive:

(A) the Base Salary through the date of termination;

(B) any Annual Bonus earned for the prior year, but unpaid, as of the date of
termination for the immediately preceding fiscal year, paid in accordance with
Section 4 (except to the extent payment is otherwise deferred pursuant to any
applicable deferred compensation arrangement with the Company);

(C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation for any un-reimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment;

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company;

(E) subject to Executive’s (i) execution within 45 days after that date of such
termination of an effective release of all claims (in a form acceptable to the
Company) in favor of the Company and its respective affiliates, and
(ii) continued compliance with the restrictive covenants set forth in Sections 9
and 10 below, continued payment of the Base Salary in accordance with the
Company’s normal payroll practices, as in effect on the date of termination of
Executive’s employment, until twelve (12) months after the date of such
termination; provided that the aggregate amount described in this clause
(B) shall be reduced by the present value of any other cash severance or
termination benefits payable to Executive under any other plans, programs or
arrangements of the Company or its affiliates;

(F) participation for a period of twelve (12) months following termination of
employment at the Company’s expense for Executive and his then-eligible
dependents in the Company’s group health plans pursuant to the Consolidated
Budget Omnibus Reconciliation Act of 1985, as amended (“COBRA”); and

(G) immediate vesting of all unvested Options and Restricted Stock.

 

8



--------------------------------------------------------------------------------

Following Executive’s termination of employment, Executive shall have no further
rights to any compensation or any other benefits under this Agreement except as
set forth in this Section 8.

f. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 12(k) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

g. Section 4999. In the event that any amounts payable under this Agreement or
otherwise to Executive would (1) constitute “parachute payments” within the
meaning of Section 280G of the Code, or any comparable successor provisions, and
(2) but for this Section 8(g) would be subject to the excise tax imposed by
Section 4999 of the Code, or any comparable successor provisions (the “Excise
Tax”), then such amounts payable to Executive hereunder shall be either:

(A) provided to Executive in full, or

(B) provided to Executive as to such lesser extent that would result in no
portion of such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax. Unless the Company
and Executive otherwise agree in writing, any determination required under this
Section 8(g) shall be made in writing in good faith by a nationally recognized
accounting firm (the “Accountants”). In the event of a reduction in benefits
hereunder, Executive shall be given the choice of which benefits to reduce. If
Executive does not provide written identification to the Company of which
benefits he chooses to reduce within ten (10) days of his receipt of the
Accountants’ determination, and Executive has not disputed the Accountants’
determination, then the Company shall select the benefits to be reduced. For
purposes of making the calculations required by this Section 8(g), the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of the Code and other applicable legal authority. The
Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 8(g). The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 8(g).

If, notwithstanding any reduction described in this Section 8(g), the Internal
Revenue Service (“IRS”) determines that Executive is liable for the Excise Tax
as a result of the receipt of amounts payable under this Agreement or otherwise
as described above, then Executive shall be obligated to pay back to the
Company, within thirty (30) days after a final IRS determination or in the event
that Executive challenges the final IRS determination, a final judicial
determination, a portion of such amounts equal to the

 

9



--------------------------------------------------------------------------------

“Repayment Amount”. The Repayment Amount with respect to the payment of benefits
shall be the smallest such amount, if any, as shall be required to be paid to
the Company so that Executive’s net after-tax proceeds with respect to any
payment of benefits (after taking into account the payment of the Excise Tax and
all other applicable taxes imposed on such payment) shall be maximized. The
Repayment Amount with respect to the payment of benefits shall be zero if a
Repayment Amount of more than zero would not result in Executive’s net after-tax
proceeds with respect to the payment of such benefits being maximized. If the
Excise Tax is not eliminated pursuant to this paragraph, Executive shall pay the
Excise Tax.

Notwithstanding any other provision of this Section 8(g), if (1) there is a
reduction in the payment of benefits as described in this Section 8(g), (2) the
IRS later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive’s net after-tax proceeds
(calculated as if Executive’s benefits had not previously been reduced), and
(3) Executive pays the Excise Tax, then the Company shall pay to Executive those
benefits which were reduced pursuant to this Section 8(g) as soon as
administratively possible after Executive pays the Excise Tax, but no later than
the end of the calendar year next following the year in which such Excise Tax is
paid so that Executive’s net after-tax proceeds with respect to the payment of
benefits are maximized.

9. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(1) During the Term and, for a period of one year following the date Executive
ceases to be employed by the Company (the “Restricted Period”), Executive will
not, whether on Executive’s own behalf or on behalf of or in conjunction with
any person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise whatsoever (“Person”), directly or
indirectly solicit or assist in soliciting in competition with the Company, the
business of any client or prospective client:

 

  (i) with whom Executive had personal contact or dealings on behalf of the
Company during the one year period preceding Executive’s termination of
employment;

 

  (ii) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one year immediately preceding the
Executive’s termination of employment; or

 

  (iii) for whom Executive had direct or indirect responsibility during the one
year immediately preceding Executive’s termination of employment.

(2) During the Restricted Period, Executive will not directly or indirectly:

 

  (i) engage in any business that competes with the business of the Company or
its affiliates (including, without limitation, businesses which the Company or
its affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning) (a “Competitive Business”);

 

10



--------------------------------------------------------------------------------

  (ii) enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

 

  (iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

 

  (iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, supplier’s partners,
members or investors of the Company or its affiliates.

(3) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
engaged in the business of the Company or its affiliates which are publicly
traded on a national or regional stock exchange or on the over-the-counter
market if Executive (i) is not a controlling person of, or a member of a group
which controls, such person and (ii) does not, directly or indirectly, own 5% or
more of any class of securities of such Person.

(4) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

  (i) solicit or encourage any employee of the Company or its affiliates to
leave the employment of the Company or its affiliates; or

 

  (ii) hire any such employee who was employed by the Company or its affiliates
as of the date of Executive’s termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, or within
one year prior to or after, the termination of Executive’s employment with the
Company.

(5) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its affiliates any
consultant then under contract with the Company or its affiliates.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such

 

11



--------------------------------------------------------------------------------

maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

10. Confidentiality; Intellectual Property.

a. Confidentiality.

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment.

(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.

 

12



--------------------------------------------------------------------------------

b. Intellectual Property.

(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), Executive hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sub-licensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii) If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.

(iii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(v) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of

 

13



--------------------------------------------------------------------------------

such third party. Executive hereby indemnifies, holds harmless and agrees to
defend the Company and its officers, directors, partners, employees, agents and
representatives from any breach of the foregoing covenant. Executive shall
comply with all relevant policies and guidelines of the Company, including
regarding the protection of confidential information and intellectual property
and potential conflicts of interest. Executive acknowledges that the Company may
amend any such policies and guidelines from time to time, and that Executive
remains at all times bound by their most current version.

(vi) The provisions of Section 10 shall survive the termination of Executive’s
employment for any reason.

11. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

12. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without regard to conflicts of
laws principles thereof.

b. Arbitration. In the event of any dispute or claim relating to or arising out
of Executive’s employment relationship with the Company, this Agreement or the
termination of Executive’s employment with the Company for any reason
(including, but not limited to, any claims of breach of contract, wrongful
termination or age, sex, race, national origin, sexual orientation, religion,
disability or other discrimination or harassment), Executive and the Company
agree that all such disputes, with the sole exception of those disputes which
may arise from Executive’s non-competition, non-disclosure and/or any other
obligation referred to in Sections 8 and 9 herein, shall be fully, finally and
exclusively resolved by binding arbitration to the fullest extent permitted by
law. The arbitration will be conducted by the American Arbitration Association
(“AAA”) in Broward County, Florida in accordance with its “National Rules for
the Resolution of Employment Disputes” then in effect. Information regarding the
rules of the AAA can be found at www.adr.org. Executive and the Company hereby
waive their respective rights to have any such disputes or claims tried to a
judge or jury. Nothing in this Agreement is intended to prevent either Executive
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.

 

14



--------------------------------------------------------------------------------

c. Legal Fees. In the event of any dispute, controversy or claim arising out of,
relating to or in connection with this Agreement, or the breach thereof, each
party shall pay its own attorney’s fees and costs.

d. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

e. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

f. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

g. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

h. Set Off; Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates. Executive shall be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment,
taking into account the provisions of Section 8 of this Agreement. Anything in
this Agreement to the contrary notwithstanding, in the event that Executive
provides services for pay to anyone other than the Company or any of its
affiliates from the date Executive’s employment hereunder is terminated until
the end of the Term (determined as if Executive’s employment had not been
terminated), the amounts paid to Executive during such period pursuant to this
Agreement (including any amount paid pursuant to Section 7(c)(iii)(B)) shall be
reduced (or if paid to Executive, refunded to the Company by Executive) by the
amounts of salary, bonus or other cash or kind compensation earned by, paid or
granted to Executive during such period as a result of Executive’s performing
such services (regardless of when such earned amounts are actually paid to
Executive).

i. Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, if at the time of Executive’s termination of employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code and the

 

15



--------------------------------------------------------------------------------

deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive) until the date that is six months
following Executive’s termination of employment with the Company (or, if earlier
the death of Executive).

j. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

k. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company:

eDiets.com, Inc.

1000 Corporate Drive Suite 600

Fort Lauderdale, Florida 33334

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

l. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

m. Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or any of its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.

n. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

 

16



--------------------------------------------------------------------------------

o. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

p. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EDIETS.COM, INC.     STEPHEN RATTNER By:    

/s/ James A. Epstein

   

/s/ Stephen Rattner

Title:     Secretary and General Counsel    

 

17